McCALEB, Justice.
Appellant appealed from his conviction, as a second offender, of operating a vehicle while under the influence of alcoholic beverages. He reserved no bills of exceptions during the proceedings below and did not move for a new trial. When the case was called for argument in this Court, neither appellant nor his counsel appeared nor was a brief filed on his behalf.
The above stated circumstances would' warrant a holding that the appeal has been abandoned but, this being a criminal case, we have examined the proceedings and find no error patent on the face of the record.
The judgment and sentence are affirmed.